DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/185,395, attorney docket 10376-029US2 which has a claimed effective filing date of 10/11/2016. Application 17185395, filed 02/25/2021 is a continuation of 16341226, filed 04/11/2019, now U.S. Patent #10964832. 16341226 is a national stage entry of PCT/GB2017/053041, International Filing Date 10/06/2017, which claims foreign priority to 1617276.9 and Is assigned to 4 assigned to POWER ROLL LIMITED. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-31 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10, 13, 27 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 and 27 recite “wherein the first face and the second face of each groove of the series of grooves are independently from 1000 nm to 10 microns long” It is not clear how independently relates to the lengths.
Claim 13 and 30 recite “independently from 25 deg to 90 deg” It is not clear how “independently” relates to the angles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6, 10, 13, 15, 16, 19, 20, 23 and 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Chiem (U.S. 2016/019692).

As for claim 1,
Chiem teaches in figure an energy storage optoelectronic device comprising: 
a substrate (110) comprising a series of grooves (shown in figure 6), each groove of the series of grooves having a first face and a second face; wherein there is a capacitor material (140) in each groove of the series of grooves.

As for claim 2,
Chiem teaches the energy storage optoelectronic device according to claim 1, wherein the series of grooves are in one layer and thereby voltage is shareable over a number of grooves of the series of grooves (the electrodes cross the trenches).

As for claim 3,
Chiem teaches the energy storage optoelectronic device according to claim 1, wherein the second face of a first groove of the series of grooves is in electrical communication with the first face of a second groove of the series of grooves (the electrodes cross the trenches).

As for claim 6,
Chiem teaches the energy storage optoelectronic device according to claim 1, wherein the capacitor material is a supercapacitor material. Chiem [0016].

As for claim 10,
Chiem teaches the energy storage optoelectronic device according to claim 1, wherein the first face and the second face of each groove of the series of grooves are independently from 1000 nm to 10 microns long. (Chiem teaches that the faces are in the 10-500um range. [0017].

As for claim 13,
Chiem teaches the energy storage optoelectronic device according to claim 1, wherein the first face of each groove of the series of grooves is at a first angle relative to a normal from the substrate, the second face of each groove of the series of grooves is at a second angle relative to the normal from the substrate, and the first angle and the second angle are independently from 25deg to 90deg.  (Both are 90 degrees Fig 1)

As for claim 15,
Chiem teaches an energy storage device comprising:
a substrate comprising 
a first series of grooves and a second series of grooves and a channel therebetween, 
wherein each groove in the first series of grooves and the second series of grooves has a first face and a second face; and 
wherein there is a capacitor material in each groove of the first series of grooves, each groove of the second series of grooves, or a combination thereof.
(Chiem teaches 3 groove, in figure 1, the center can be considered the channel, the sidewalls are the first and second faces and 140 is a capacitor electrode in the grooves.) 

As for claim 16, 
Chiem teaches the energy storage device according to claim 15, wherein the channel is perpendicular to the first series of grooves and the second series of grooves when it extends across ends of the first series of grooves and the second series of grooves it does not extend to across them) and the channel is parallel to the first series of grooves and the second series of grooves when it extends between the first and second series of grooves. (the groove and channel run parallel).

As for claim 19,
Chiem teaches the energy storage device according to claim 15, wherein the first series of grooves are in one layer and thereby voltage is shareable over a number of grooves of the first series of grooves; the second series of grooves are in one layer and thereby voltage is shareable over a number of grooves of the second series of grooves; or a combination thereof. (the electrodes cross the trenches so are electrically continuous).

As for claim 20,
Chiem teaches the energy storage device according to claim 15, wherein the second face of a first groove of the first series of grooves is in electrical communication with the first face of second groove of the first series of grooves; wherein the second face of a first groove of the second series of grooves is in electrical communication with the first face of a second groove of the second series of grooves; or a combination thereof. (the electrodes cross the trenches so are electrically continuous).

As for claim 23,
Chiem teaches the energy storage device according to claim 15, wherein the capacitor material is a supercapacitor material. Chiem [0016].

As for claim 30,
Chiem teaches the energy storage device according to claim 15, wherein: 
the first face of each groove of the first series of grooves is at a first angle relative to a normal from the substrate, the second face of each groove of the first series of grooves is at a second angle relative to the normal from the substrate, and the first angle and the second angle are independently from 250 to 900;  the first face of each groove of the second series of grooves is at a first angle relative to a normal from the substrate, the second face of each groove of the second series of grooves is at a second angle relative to the normal from the substrate, and the first angle and the second angle are independently from 250 to 900; or a combination thereof. (both are 90 degrees in figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 18, 21, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chiem.

As for claims 4 and 5,
Chiem teaches the energy storage optoelectronic device according to claim 1, but does not teach that each groove of the series of grooves is from 5 to 1000 mm long, or greater than 100m.
However, the groove length is a result dependent variable because the length determines capacitance and energy storage, so a longer trench provides greater storage.  See paragraph Chiem paragraphs [0015-0017].  
Therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

As for claim 18
Chiem teaches that the optoelectronic device according to claim 1, but does not teach that optoelectronic device is also a solar photovoltaic cell.
However, The limitation does not add any structural limitation, and the capacitor is capable of use in a solar voltaic device. it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

As for claims 21 and 22,
Chiem teaches the energy storage device according to claim 15, but does not specify that each groove of the first series of grooves is from 5 to 1000 mm long; each groove of the second series of grooves is from 5 to 1000 mm long; or a combination thereof.
Or that each groove of the first series of grooves is greater than 100 m long; wherein each groove of the second series of grooves is greater than 100m long; or a combination thereof.
However, the groove length is a result dependent variable because the length determines capacitance and energy storage, so a longer trench provides greater storage.  See paragraph Chiem paragraphs [0015-0017].  
Therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

As for claim 27,
Chiem teaches the energy storage device according to claim 15, but does not teach that the first face and the second face of each groove of the first series of grooves are independently from 1000 nm to 10 microns long;
Or that the first face and the second face of each groove of the second series of grooves are independently from 1000 nm to 10 microns long; or a combination thereof.
However, the groove length is a result dependent variable because the length determines capacitance and energy storage, so a longer trench provides greater storage.  See paragraph Chiem paragraphs [0015-0017].  
Therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chiem in view of Schmidt (U.S. 2009/0046414).

As for claim 7,
Chiem teaches the energy storage optoelectronic device according to claim 1, wherein the energy storage device is also an optoelectronic device (The limitation does not add any structural limitation, and the capacitor is capable of use in an optoelectronic device. it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
the first face of each groove of the series of grooves having a coat of a semiconductor material and the second face of each groove of the series of grooves having a coat of a conductor material. (the faces are coated with conductive material (PPY [0031], but Chiem does not teach using a semiconductor material.
However, Schmidt teaches that a semiconductor can be used an electrode for a capacitor [0028].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the semiconductor of Schmidt for the PPY of Chiem because the semiconductor conductivity can be controlled by changing the doping Schmidt [0028].  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 24,
Chiem teaches the energy storage device according to claim 15, but does not teach that the first face of each groove of the first series of grooves has a coat of a semiconductor material and the second face of each groove of the first series of grooves has a coat of a conductor material; the first face of each groove of the second series of grooves has a coat of a semiconductor material and the second face of each groove of the second series of grooves has a coat of a conductor material; or a combination thereof.
However, Schmidt teaches that a semiconductor can be used an electrode for a capacitor [0028].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the semiconductor of Schmidt for the PPY of Chiem because the semiconductor conductivity can be controlled by changing the doping Schmidt [0028].  One skilled in the art would have combined these elements with a reasonable expectation of success.


Allowable Subject Matter
Claims 8, 9, 11, 12, 14, 17, 25, 26, 28, 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As for claim 8, and 25, The prior art does not teach or make obvious the claimed optoelectronic device wherein the semiconductor material and the conductor material are in contact with a second semiconductor material in each groove of the series of grooves, wherein the capacitor material comprises a supercapacitor material, the supercapacitor material covering the second semiconductor material in each groove of the series of grooves.
Claims 9, 12 and 14 depend from claim 8 and carry the same novel limitation.
Claims 26, 29 and 31 depend from claim 25 and carry the same novel limitation.
As for claim 11 and 28, the prior art does not teach or make obvious the optoelectronic device where the length of the first face and the second face of each groove of the series of grooves are different.
As for claim 17, the prior art does not teach or make obvious the wherein the channel has a depth of at least twice the depth of the grooves of the first series of grooves and the second series of grooves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893